 



Exhibit 10.1
NRG ENERGY, INC.
LONG-TERM INCENTIVE PLAN, AS AMENDED

1.   Purpose

     This plan shall be known as the NRG Energy, Inc. Long-Term Incentive Plan,
as amended (the “Plan”). The purpose of the Plan shall be to promote the
long-term growth and profitability of NRG Energy, Inc., a Delaware corporation
(the “Company”), and its Subsidiaries by (i) providing certain directors,
officers and employees of, and certain other individuals who perform services
for, or to whom an offer of employment has been extended by, the Company and its
Subsidiaries with incentives to maximize stockholder value and otherwise
contribute to the success of the Company and (ii) enabling the Company to
attract, retain and reward the best available persons for positions of
responsibility. Grants of Incentive Stock Options or Non-qualified Stock
Options, stock appreciation rights (“SARs”), either alone or in tandem with
options, restricted stock, restricted stock units, performance awards, deferred
stock units or any combination of the foregoing (collectively, the “Awards”) may
be made under the Plan.

2.   Definitions

     (a) “Board” means the board of directors of the Company.
     (b) “Cause”, unless otherwise defined in a Participant’s Grant Agreement or
in a Participant’s written employment arrangements with the Company or any of
its Subsidiaries in effect on the date of grant (as amended from time to time
thereafter), means the occurrence of one or more of the following events:
     (i)     Conviction of, or agreement to a plea of nolo contendere to, a
felony, or any crime or offense lesser than a felony involving the property of
the Company or a Subsidiary; or
     (ii)     Conduct that has caused demonstrable and serious injury to the
Company or a Subsidiary, monetary or otherwise; or
     (iii)     Willful refusal to perform or substantial disregard of duties
properly assigned, as determined by the Company; or
     (iv)     Breach of duty of loyalty to the Company or a Subsidiary or other
act of fraud or dishonesty with respect to the Company or a Subsidiary; or
     (v)     Violation of the Company’s code of conduct.
     The definition of Cause set forth in a Participant’s Grant Agreement shall
control if such definition is different from the definition of Cause set forth
in a Participant’s written employment arrangements with the Company or any of
its Subsidiaries.
     (c) “Change in Control”, unless otherwise defined in a Participant’s Grant
Agreement, means the occurrence of one of the following events:
     (i)     Any “person” (as that term is used in Sections 13 and 14(d)(2) of
the Exchange Act or any successors thereto) becomes the “beneficial owner” (as
that term is used in Section 13(d) of the Exchange Act or any successor
thereto), directly or indirectly, of 50% or more of the Company’s capital stock
entitled to vote in the election of directors; or
     (ii)     Persons who on the effective date of the plan of reorganization of
the Company (the “Commencement Date”) constitute the Board (the “Incumbent
Directors”) cease for any reason, including without limitation, as a result of a
tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority thereof; provided that, any person becoming a director of the
Company subsequent to the

5



--------------------------------------------------------------------------------



 



Commencement Date shall be considered an Incumbent Director if such person’s
election or nomination for election was approved by a vote of at least
two-thirds (2/3) of the Incumbent Directors; but provided further that, any such
person whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of members of the Board or
other actual or threatened solicitation of proxies or consents by or on behalf
of a “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act) other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or
     (iii)     Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the company resulting from such Business Combination
(including, without limitation, a company which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the outstanding voting securities of the Company; or
     (iv)     The stockholders of the Company approve any plan or proposal for
the liquidation or dissolution of the Company.
     (d)     “Code” means the Internal Revenue Code of 1986, as amended.
     (e)     “Committee” means the Compensation Committee of the Board or such
other committee which shall consist solely of two or more members of the Board,
each of whom is an “outside director” within the meaning of Treasury Regulation
§1.162-27(e)(3); provided that, if for any reason the Committee shall not have
been appointed by the Board to administer the Plan, all authority and duties of
the Committee under the Plan shall be vested in and exercised by the Board, and
the term “Committee” shall be deemed to mean the Board for all purposes herein.
     (f)     “Common Stock” means the Common Stock, par value $0.01 per share,
of the Company, and any other shares into which such stock may be changed by
reason of a recapitalization, reorganization, merger, consolidation or any other
change in the corporate structure or capital stock of the Company.
     (g)     “Disability”, unless otherwise defined in a Participant’s Grant
Agreement, means a disability that would entitle an eligible Participant to
payment of monthly disability payments under any Company long-term disability
plan or as otherwise determined by the Committee.
     (h)     “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
     (i)     “Fair Market Value” of a share of Common Stock of the Company
means, as of the date in question, and except as otherwise provided in any Grant
Agreement entered into pursuant to agreements in effect as of the Commencement
Date, the officially-quoted closing selling price of the stock (or if no selling
price is quoted, the bid price) on the principal securities exchange on which
the Common Stock is then listed for trading (including for this purpose the
Nasdaq National Market) (the “Market”) for the applicable trading day or, if the
Common Stock is not then listed or quoted in the Market, the Fair Market Value
shall be the fair value of the Common Stock determined in good faith by the
Board and, in the case of an Incentive Stock Option, in accordance with
Section 422 of the Code; provided, however, that when shares received upon
exercise of an option are immediately sold in the open market, the net sale
price received may be used to determine the Fair Market Value of any shares used
to pay the exercise price or applicable withholding taxes and to compute the
withholding taxes.
     (j)     “Family Member” has the meaning given to such term in General
Instructions A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended,
and any successor thereto.
     (k)     “Grant Agreement” means the written agreement that each Participant
to whom an Award is made under the Plan is required to enter into with the
Company containing the terms and conditions of such grant as are determined by
the Committee and consistent with the Plan.

6



--------------------------------------------------------------------------------



 



     (l)     “Incentive Stock Option” means an option conforming to the
requirements of Section 422 of the Code and any successor thereto.
     (m)     “Non-qualified Stock Option” means any stock option other than an
Incentive Stock Option.
     (n)     “Other Company Securities” mean securities of the Company other
than Common Stock, which may include, without limitation, unbundled stock units
or components thereof, debentures, preferred stock, warrants and securities
convertible into or exchangeable for Common Stock or other property.
     (o)     “Participant” means any director, officer or employee of, or other
individual performing services for, or to whom an offer of employment has been
extended by, the Company or any Subsidiary who has been selected by the
Committee to participate in the Plan (including a Participant located outside
the United States).
     (p)     “Retirement”, (i) for any non-director, unless otherwise determined
by the Committee, means (A) termination of service as a non-director after at
least 10 years of service by such non-director and (B) attaining at least
55 years of age, and (ii) for any director, unless otherwise determined by the
Committee, means termination of service as a director after at least five years
of Board service by such director.
     (q)     “Subsidiary” means a corporation or other entity of which
outstanding shares or ownership interests representing 50% or more of the
combined voting power of such corporation or other entity entitled to elect the
management thereof, or such lesser percentage as may be approved by the
Committee, are owned directly or indirectly by the Company.

3.   Administrative

     The Plan shall be administered by the Committee. Subject to the provisions
of the Plan, the Committee shall be authorized to (i) select persons to
participate in the Plan, (ii) determine the form and substance of grants made
under the Plan to each Participant, and the conditions and restrictions, if any,
subject to which such grants will be made, (iii) determine the form and
substance of the Grant Agreements reflecting the terms and conditions of each
grant made under the Plan, (iv) certify that the conditions and restrictions
applicable to any grant have been met, (v) modify the terms of grants made under
the Plan, (vi) interpret the Plan and Grant Agreements entered into under the
Plan, (vii) determine the duration and purposes for leaves of absence which may
be granted to a Participant on an individual basis without constituting a
termination of employment or services for purposes of the Plan, (viii) make any
adjustments necessary or desirable in connection with grants made under the Plan
to eligible Participants located outside the United States, (ix) adopt, amend,
or rescind rules and regulations for the administration of the Plan, including,
but not limited to, correcting any defect or supplying any omission, or
reconciling any inconsistency in the Plan or in any Grant Agreement, in the
manner and to the extent it shall deem necessary or advisable, including so that
the Plan and the operation of the Plan complies with Rule 16b-3 under the
Exchange Act, the Code to the extent applicable and other applicable law and
make such other determinations for carrying out the Plan as it may deem
appropriate, and (x) exercise such powers and perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan. Decisions of the Committee on all matters relating to the Plan, any
Award granted under the Plan and any Grant Agreement shall be in the Committee’s
sole discretion and shall be conclusive and binding on the Company, all
Participants and all other parties, unless an arbitration or other provision is
expressly provided in a Participant’s Grant Agreement. The validity,
construction, and effect of the Plan and any rules and regulations relating to
the Plan shall be determined in accordance with applicable federal and state
laws and rules and regulations promulgated pursuant thereto. No member of the
Committee and no officer of the Company shall be liable for any action taken or
omitted to be taken by such member, by any other member of the Committee or by
any officer of the Company in connection with the performance of duties under
the Plan, except for such person’s own willful misconduct or as expressly
provided by statute.
     The expenses of the Plan shall be borne by the Company. The Plan shall not
be required to establish any special or separate fund or make any other
segregation of assets to assume the payment of any Award under the Plan, and
rights to the payment of such Awards shall be no greater than the rights of the
Company’s general creditors.

7



--------------------------------------------------------------------------------



 



4.   Shares Available for the Plan

     Subject to adjustments as provided in Section 17, an aggregate of 8,000,000
shares of Common Stock (the “Shares”) may be issued pursuant to the Plan. Such
Shares may be in whole or in part authorized and unissued or held by the Company
as treasury shares. If any grant under the Plan expires or terminates
unexercised, becomes unexercisable or is forfeited as to any Shares, or is
tendered or withheld as to any Shares in payment of the exercise price of the
grant or the taxes payable with respect to the exercise, then such unpurchased,
forfeited, tendered or withheld Shares shall thereafter be available for further
grants under the Plan unless, in the case of options granted under the Plan,
related SARs are exercised.
     Without limiting the generality of the foregoing provisions of this
Section 4 or the generality of the provisions of Sections 3, 6, 7, 8, 9, 10 or
19 or any other section of this Plan, the Committee may, at any time or from
time to time, and on such terms and conditions (that are consistent with and not
in contravention of the other provisions of this Plan) as the Committee may
determine, enter into Grant Agreements (or take other actions with respect to
the Awards) for new Awards containing terms (including, without limitation,
exercise prices) more (or less) favorable than the then-outstanding Awards.

5.   Participation

     Participation in the Plan shall be limited to the Participants. Nothing in
the Plan or in any Grant Agreement shall confer any right on a Participant to
continue in the employ of the Company or any Subsidiary as a director, officer
or employee of or in the performance of services for the Company or shall
interfere in any way with the right of the Company to terminate the employment
or performance of services or to reduce the compensation or responsibilities of
a Participant at any time. By accepting any Award under the Plan, each
Participant and each person claiming under or through him or her shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, any action taken under the Plan by the Company, the Board or the
Committee.
     Awards may be granted to such persons and for such number of Shares as the
Committee shall determine, subject to the limitations contained herein (such
individuals to whom grants are made being sometimes herein called “optionees” or
“grantees,” as the case may be). Determinations made by the Committee under the
Plan need not be uniform and may be made selectively among eligible individuals
under the Plan, whether or not such individuals are similarly situated. A grant
of any type made hereunder in any one year to an eligible Participant shall
neither guarantee nor preclude a further grant of that or any other type to such
Participant in that year or subsequent years.

6.   Incentive and Non-qualified Options

     The Committee may from time to time grant to eligible Participants
Incentive Stock Options, Non-qualified Stock Options, or any combination
thereof; provided that, the Committee may grant Incentive Stock Options only to
eligible employees of the Company or its Subsidiaries (as defined for this
purpose in Section 424(f) of the Code or any successor thereto). In any one
calendar year, the Committee shall not grant to any one Participant options to
purchase a number of Shares of Common Stock in excess of 1,000,000 shares of
Common Stock. The options granted under the Plan shall be evidenced by a Grant
Agreement and shall take such form as the Committee shall determine, subject to
the terms and conditions of the Plan.
     It is the Company’s intent that Non-qualified Stock Options granted under
the Plan not be classified as Incentive Stock Options, that Incentive Stock
Options be consistent with and contain or be deemed to contain all provisions
required under Section 422 of the Code and any successor thereto, and that any
ambiguities in construction be interpreted in order to effectuate such intent.
If an Incentive Stock Option granted under the Plan does not qualify as such for
any reason, then to the extent of such non-qualification, the stock option
represented thereby shall be regarded as a Non-qualified Stock Option duly
granted under the Plan; provided that, such stock option otherwise meets the
Plan’s requirements for Non-qualified Stock Options.
     (a)     Price. The price per Share deliverable upon the exercise of each
option (the “exercise price”) shall be established by the Committee, except that
in the case of the grant of any option, the exercise price may not be less than
100% of the Fair Market Value of a share of Common Stock as of the date of grant
of the option, and in the case of the grant of any Incentive Stock Option to an
employee who, at the time of the grant, owns more than 10% of the total combined
voting power of all classes of stock of the Company or any of its Subsidiaries,
the exercise price may not be less than 110% of the Fair Market Value of a share
of Common Stock as of the date of grant of the option, in each case unless
otherwise permitted by Section 422 of the Code or any successor thereto.

8



--------------------------------------------------------------------------------



 



     (b)     Payment. Options may be exercised, in whole or in part, upon
payment of the exercise price of the Shares to be acquired. Unless otherwise
determined by the Committee, payment shall be made (i) in cash (including check,
bank draft, money order or wire transfer of immediately available funds),
(ii) by delivery of outstanding shares of Common Stock with a Fair Market Value
on the date of exercise equal to the aggregate exercise price payable with
respect to the options’ exercise, (iii) by means of any cashless exercise
procedures approved by the Committee and as may be in effect on the date of
exercise or (iv) by any combination of the foregoing.
     In the event a grantee is permitted to, and elects to pay the exercise
price payable with respect to an option pursuant to clause (ii) above, (A) only
a whole number of share(s) of Common Stock (and not fractional shares of Common
Stock) may be tendered in payment, (B) such grantee must present evidence
acceptable to the Company that he or she has owned any such shares of Common
Stock tendered in payment of the exercise price (and that such tendered shares
of Common Stock have not been subject to any substantial risk of forfeiture) for
at least six months prior to the date of exercise or such longer period as
determined from time to time by the Committee, and (C) Common Stock must be
delivered to the Company. Delivery for this purpose may, at the election of the
grantee, be made either by (A) physical delivery of the certificate(s) for all
such shares of Common Stock tendered in payment of the exercise price,
accompanied by duly executed instruments of transfer in a form acceptable to the
Company, (B) direction to the grantee’s broker to transfer, by book entry, such
shares of Common Stock from a brokerage account of the grantee to a brokerage
account specified by the Company, or (C) the attestation of the grantee’s shares
of Common Stock. When payment of the exercise price is made by delivery of
Common Stock, the difference, if any, between the aggregate exercise price
payable with respect to the option being exercised and the Fair Market Value of
the shares of Common Stock tendered in payment (plus any applicable taxes) shall
be paid in cash. No grantee may tender shares of Common Stock having a Fair
Market Value exceeding the aggregate exercise price payable with respect to the
option being exercised (plus any applicable taxes).
     (c)     Terms of Options. The term during which each option may be
exercised shall be determined by the Committee, but if required by the Code, no
option shall be exercisable in whole or in part more than ten years from the
date it is granted, and no Incentive Stock Option granted to an employee who at
the time of the grant owns more than 10% of the total combined voting power of
all classes of stock of the Company or any of its Subsidiaries shall be
exercisable more than five years from the date it is granted. All rights to
purchase Shares pursuant to an option shall, unless sooner terminated, expire on
the date designated by the Committee. The Committee shall determine the date on
which each option shall become exercisable and may provide that an option shall
become exercisable in installments. The Shares constituting each installment may
be purchased in whole or in part at any time after such installment becomes
exercisable, subject to such minimum exercise requirements as may be designated
by the Committee. Prior to the exercise of an option and delivery of the Shares
represented thereby, the optionee shall have no rights as a stockholder with
respect to any Shares covered by such outstanding option (including any dividend
or voting rights).
     (d)     Limitations on Grants. If required by the Code, the aggregate Fair
Market Value (determined as of the grant date) of Shares for which an Incentive
Stock Option is exercisable for the first time during any calendar year under
all equity incentive plans of the Company and its Subsidiaries (as defined in
Section 422 of the Code or any successor thereto) may not exceed $100,000.
     (e)     Termination; Forfeiture.
     (i)     Death. Unless otherwise provided in a Participant’s Grant
Agreement, if a Participant ceases to be a director, officer or employee of, or
to perform other services for, the Company or any Subsidiary due to his or her
death, all of the Participant’s Awards shall become fully vested and all of the
Participant’s options shall become exercisable and shall remain so for a period
of one year from the date of such death, but in no event after the expiration
date of the options.
     (ii)     Disability. Unless otherwise provided in a Participant’s Grant
Agreement, if a Participant ceases to be a director, officer or employee of, or
to perform other services for, the Company or any Subsidiary due to Disability,
(A) all of the Participant’s options that were exercisable on the date of
Disability shall remain exercisable for, and shall otherwise terminate and
thereafter be forfeited at the end of, a period of one year after the date of
Disability, but in no event after the expiration date of the options, and (B)
all of the Participant’s Awards that were not fully vested (or, with respect to
the Participant’s options, exercisable) on the date of Disability shall be
forfeited immediately upon such Disability; provided, however, that such Awards
may become fully vested (and, with respect to the Participant’s options,
exercisable) in the discretion of the

9



--------------------------------------------------------------------------------



 



Committee. Notwithstanding the foregoing, if the Disability giving rise to the
termination of employment is not within the meaning of Section 22(e)(3) of the
Code or any successor thereto, Incentive Stock Options not exercised by such
Participant within 90 days after the date of termination of employment will
cease to qualify as Incentive Stock Options and will be treated as Non-qualified
Stock Options under the Plan if required to be so treated under the Code.
     (iii)     Retirement. Unless otherwise provided in a Participant’s Grant
Agreement, if a Participant ceases to be an officer or employee of, or to
perform other services for, the Company or any Subsidiary upon the occurrence of
his or her Retirement, (A) all of the Participant’s options that were
exercisable on the date of Retirement shall remain exercisable for, and shall
otherwise terminate and thereafter be forfeited at the end of, a period of two
years after the date of Retirement, but in no event after the expiration date of
the options, and (B) all of the Participant’s Awards that were not fully vested
(or, with respect to the Participant’s options, exercisable) on the date of
Retirement shall be forfeited immediately upon such Retirement; provided,
however, that such Awards may become fully vested (and, with respect to the
Participant’s options, exercisable) in the discretion of the Committee.
Notwithstanding the foregoing, Incentive Stock Options not exercised by such
Participant within 90 days after Retirement will cease to qualify as Incentive
Stock Options and will be treated as Non-qualified Stock Options under the Plan
if required to be so treated under the Code.
     Unless otherwise provided in a Participant’s Grant Agreement, if a
Participant ceases to be a director of the Company or any Subsidiary upon the
occurrence of his or her Retirement, all of the Participant’s Awards shall
become fully vested and all of the Participant’s options shall become
exercisable and shall remain so for a period of two years after the date of
Retirement, but in no event after the expiration date of the options.
     (iv)     Discharge for Cause. Unless otherwise provided in a Participant’s
Grant Agreement, if a Participant ceases to be a director, officer or employee
of, or to perform other services for, the Company or a Subsidiary due to Cause,
or if a Participant does not become a director, officer or employee of, or does
not begin performing other services for, the Company or a Subsidiary for any
reason, all of the Participant’s Awards shall be forfeited immediately and all
of the Participant’s options shall expire and be forfeited immediately, whether
or not then exercisable, upon such cessation or non-commencement.
     (v)     Other Termination. Unless otherwise provided in a Participant’s
Grant Agreement, if a Participant ceases to be a director, officer or employee
of, or to otherwise perform services for, the Company or a Subsidiary for any
reason other than death, Disability, Retirement or Cause, (A) all of the
Participant’s options that were exercisable on the date of such cessation shall
remain exercisable for, and shall otherwise terminate and thereafter be
forfeited at the end of, a period of 90 days after the date of such cessation,
but in no event after the expiration date of the options, and (B) all of the
Participant’s Awards that were not fully vested (or, with respect to the
Participant’s options, exercisable) on the date of such cessation shall be
forfeited immediately upon such cessation.
     (vi)     Change in Control. Unless otherwise provided in a Participant’s
Grant Agreement, if there is a Change in Control of the Company, all of the
Participant’s Awards shall become fully vested upon such Change in Control (and,
with respect to the Participant’s options, exercisable upon such Change in
Control and shall remain so until the expiration date of the options), whether
or not the Participant is subsequently terminated.

7.   Stock Appreciation Rights

     The Committee shall have the authority to grant SARs under this Plan,
either alone or to any optionee in tandem with options (either at the time of
grant of the related option or thereafter by amendment to an outstanding
option). SARs shall be subject to such terms and conditions as the Committee may
specify. In any one calendar year, the Committee shall not grant to any one
Participant SARs with respect to a number of Shares of Common Stock in excess of
1,000,000 shares of Common Stock.
     The exercise price of an SAR must equal or exceed the Fair Market Value of
a share of Common Stock on the date of grant of the SAR. Prior to the exercise
of the SAR and delivery of the Shares represented thereby, the Participant shall
have no rights as a stockholder with respect to Shares covered by such
outstanding SAR (including any dividend or voting rights).

10



--------------------------------------------------------------------------------



 



     SARs granted in tandem with options shall be exercisable only when, to the
extent and on the conditions that any related option is exercisable. The
exercise of an option shall result in an immediate forfeiture of any related SAR
to the extent the option is exercised, and the exercise of an SAR shall cause an
immediate forfeiture of any related option to the extent the SAR is exercised.
     Upon the exercise of an SAR, the Participant shall be entitled to a
distribution from the Company in an amount equal to the difference between the
Fair Market Value of a share of Common Stock on the date of exercise and the
exercise price of the SAR or, in the case of SARs granted in tandem with
options, any option to which the SAR is related, multiplied by the number of
Shares as to which the SAR is exercised. The Committee shall decide whether such
distribution shall be in Shares having a Fair Market Value equal to such amount,
in Other Company Securities having a Fair Market Value equal to such amount or
in a combination thereof.
     All SARs will be exercised automatically on the last day prior to the
expiration date of the SAR or, in the case of SARs granted in tandem with
options, any related option, so long as the Fair Market Value of a share of
Common Stock on that date exceeds the exercise price of the SAR or any related
option, as applicable. An SAR granted in tandem with options shall expire at the
same time as any related option expires and shall be transferable only when, and
under the same conditions as, any related option is transferable. Unless
otherwise determined by a Participant’s Grant Agreement, each SAR shall be
subject to the termination and forfeiture provisions as set forth in
Section 6(e).

8.   Restricted Stock; Restricted Stock Units

     The Committee may at any time and from time to time grant Shares of
restricted stock or restricted stock units under the Plan to such Participants
and in such amounts as it determines. Each restricted stock unit shall be
equivalent in value to one share of Common Stock and shall entitle the
Participant to receive from the Company at the end of the vesting period (the
“Vesting Period”) applicable to such unit the Fair Market Value of one share of
Common Stock, unless the Participant elects in a timely fashion prior to the end
of the Vesting Period to defer the receipt of shares of Common Stock. Each grant
of restricted stock units or Shares of restricted stock shall be evidenced by a
Grant Agreement which shall specify the applicable restrictions on such units or
Shares, the duration of such restrictions (which shall be at least six months
except as otherwise determined by the Committee, or provided in the second
paragraph of this Section 8), and the time or times at which such restrictions
shall lapse with respect to all or a specified number of units or Shares that
are part of the grant.
     Except as otherwise provided in any Grant Agreement, the Participant will
be required to pay the Company the aggregate par value of any Shares of
restricted stock within ten days of the date of grant, unless such Shares of
restricted stock are treasury shares. Unless otherwise determined by the
Committee, certificates representing Shares of restricted stock granted under
the Plan will be held in escrow by the Company on the Participant’s behalf
during any period of restriction thereon and will bear an appropriate legend
specifying the applicable restrictions thereon, and the Participant will be
required to execute a blank stock power therefor.
     Restricted stock units may be granted without payment of cash or
consideration to the Company. Except as otherwise provided in any Grant
Agreement, on the date the restricted stock units become fully vested and
nonforfeitable, the Participant shall receive, upon payment by the Participant
to the Company of the aggregate par value of the shares of Common Stock
underlying each fully vested restricted stock unit, stock certificates
evidencing the conversion of restricted stock units into shares of Common Stock.
     Except as otherwise provided in any Grant Agreement, with respect to Shares
of restricted stock, during such period of restriction the Participant shall
have all of the rights of a holder of Common Stock, including but not limited to
the rights to receive dividends and to vote, and any stock or other securities
received as a distribution with respect to such Participant’s Shares of
restricted stock shall be subject to the same restrictions as then in effect for
the Shares of restricted stock. Except as otherwise provided in any Grant
Agreement, with respect to the restricted stock units, during such period of
restriction the Participant shall not have any rights as a shareholder of the
Company; provided that, unless otherwise provided in a Participant’s Grant
Agreement, the Participant shall have the right to receive accumulated dividends
or distributions with respect to the corresponding number of shares of Common
Stock underlying each restricted stock unit at the end of the Vesting Period,
unless such restricted stock units are converted into deferred stock units, in
which case such accumulated dividends or distributions shall be paid by the
Company to the Participant at such time as the deferred stock units are
converted into shares of Common Stock.

11



--------------------------------------------------------------------------------



 



     Unless otherwise provided in a Participant’s Grant Agreement, each unit or
Share of restricted stock shall be subject to the termination and forfeiture
provisions as set forth in Section 6(e).

9.   Performance Awards

     Performance awards may be granted to Participants at any time and from time
to time as determined by the Committee. The Committee shall determine the size
and composition of performance awards granted to a Participant and the
appropriate period over which performance is to be measured (a “performance
cycle”). Performance awards may include (i) specific dollar-value target awards
(ii) performance units, the value of each such unit being determined by the
Committee at the time of issuance, and/or (iii) performance Shares, the value of
each such Share being equal to the Fair Market Value of a share of Common Stock.
In any one calendar year, the Committee shall not grant to any one Participant
performance awards (i) payable in Common Stock for an amount in excess of
1,000,000 shares of Common Stock, or (ii) for performance awards payable in
Other Securities or a combination of Common Stock and Other Securities, with a
maximum amount payable thereunder of more than the Fair Market Value of
1,000,000 shares of Common Stock determined either on the date of grant of the
award or the date the award is paid, whichever is greater.
     The value of each performance award may be fixed or it may be permitted to
fluctuate based on a performance factor (e.g., return on equity) selected by the
Committee; provided that, payment of any performance award that is intended to
qualify as “qualified performance-based compensation” within the meaning of
Treasury Regulation §1.162-27(e) shall be based solely on the satisfaction of
pre-established, objective goals determined with reference to one or more of the
following performance factors: (i) return on equity, (ii) earnings per share,
(iii) return on gross or net assets, (iv) return on gross or net revenue,
(v) pre- or after-tax net income, (vi) earnings before interest, taxes,
depreciation and amortization, (vii) operating income and (viii) revenue growth.
     The Committee shall establish performance goals and objectives for each
performance cycle on the basis of such criteria and objectives as the Committee
may select from time to time, including, without limitation, the performance of
the Participant, the Company, one or more of its Subsidiaries or divisions or
any combination of the foregoing. During any performance cycle, the Committee
shall have the authority to adjust the performance goals and objectives for such
cycle for such reasons as it deems equitable.
     The Committee shall determine the portion of each performance award that is
earned by a Participant on the basis of the Company’s performance over the
performance cycle in relation to the performance goals for such cycle. The
earned portion of a performance award may be paid out in Shares, Other Company
Securities or any combination thereof, as the Committee may determine.
     A Participant must be a director, officer or employee of, or otherwise
perform services for, the Company or its Subsidiaries at the end of the
performance cycle in order to be entitled to payment of a performance award
issued in respect of such cycle; provided, however, unless otherwise provided in
a Participant’s Grant Agreement, each performance award shall be subject to the
termination and forfeiture provisions as set forth in Section 6(e).

10.   Deferred Stock Units

     Deferred stock units (A) may be granted to Participants at any time and
from time to time as determined by the Committee, and (B) shall be issued to
Participants who elect no later than six months prior to the end of the Vesting
Period to defer delivery of shares of Common Stock that would otherwise be due
by virtue of the lapse or waiver of the vesting requirements of their restricted
stock units. Each deferred stock unit shall be equivalent in value to one share
of Common Stock and shall entitle the Participant to receive from the Company at
the end of the deferral period (the “Deferral Period”) applicable to such unit
the Fair Market Value of one share of Common Stock.
     Except as otherwise provided in any Grant Agreement, deferred stock units
shall be granted without payment of cash or other consideration to the Company
but in consideration of services performed for or for the benefit of the Company
or any Subsidiary by such Participant. Payment of the value of deferred stock
units shall be made by the Company in shares of Common Stock; provided that, the
Participant shall receive a number of shares of Common Stock equal to the number
of matured or earned deferred stock units. Upon payment in respect of a deferred
stock unit, such unit shall be terminated and thereafter forfeited. Payments in
respect of deferred stock units shall be made only at the end of the Deferral
Period applicable to such units, the duration of which Deferral Period shall be
determined by the Committee

12



--------------------------------------------------------------------------------



 



at the time of grant of such deferred stock units and set forth in the
applicable Grant Agreement (or by the Participant in the case of an election to
defer the receipt of Common Stock beyond the Vesting Period).
     Except as otherwise provided in any Grant Agreement, during such Deferral
Period the Participant shall not have any rights as a shareholder of the
Company; provided that, unless otherwise provided in a Participant’s Grant
Agreement, the Participant shall have the right to receive accumulated dividends
or distributions with respect to the corresponding number of shares of Common
Stock underlying each deferred stock unit at the end of the Deferral Period when
such deferred stock units are converted into shares of Common Stock.
     Unless otherwise provided in a Participant’s Grant Agreement, if a
Participant ceases to be a director, officer or employee of, or to otherwise
perform services for, the Company or its Subsidiaries upon his or her death
prior to the end of the Deferral Period, the Participant shall receive payment
in respect of such Participant’s deferred stock units which would have matured
or been earned at the end of such Deferral Period as if the applicable Deferral
Period had ended as of the date of such Participant’s death or on such
accelerated basis as the Committee may determine.
     Unless otherwise provided in a Participant’s Grant Agreement, if a
Participant ceases to be a director, officer or employee of, or to otherwise
perform services for, the Company or its Subsidiaries upon his or her Disability
or Retirement prior to the end of the Deferral Period, the Participant shall
receive payment in respect of such Participant’s deferred stock units at the end
of such Deferral Period.
     Unless otherwise provided in a Participant’s Grant Agreement, at such time
as a Participant ceases to be, or in the event a Participant does not become, a
director, officer or employee of, or otherwise performing services for, the
Company or its Subsidiaries for any other reason, such Participant shall
immediately forfeit any unvested deferred stock units which would have matured
or been earned at the end of such Deferral Period.
     Unless otherwise determined by a Participant’s Grant Agreement, in the
event of a Change in Control, a Participant shall receive payment in respect of
such Participant’s deferred stock units which would have matured or been earned
at the end of such Deferral Period as if the applicable Deferral Period had
ended as of the date of the Change in Control.

11.   Grant of Dividend Equivalent Rights

     The Committee may include in a Participant’s Grant Agreement a dividend
equivalent right entitling the grantee to receive amounts equal to all or any
portion of the dividends that would be paid on the shares of Common Stock
covered by such Award if such Shares had been delivered pursuant to such Award.
In the event such a provision is included in a Grant Agreement, the Committee
shall determine whether such payments shall be made in cash, in shares of Common
Stock or in another form, whether they shall be conditioned upon the exercise of
the Award to which they relate, the time or times at which they shall be made,
and such other terms and conditions as the Committee shall deem appropriate.

12.   Withholding Taxes

     (a)     Participant Election. Unless otherwise determined by the Committee,
a Participant may elect to deliver shares of Common Stock (or have the Company
withhold Shares acquired upon exercise of an option or SAR or deliverable upon
grant of restricted stock or vesting of restricted stock units or deferred stock
units or the receipt of Common Stock, as the case may be) to satisfy, in whole
or in part, the amount the Company is required to withhold for taxes in
connection with the exercise of an option or SAR or the delivery of restricted
stock upon grant or vesting or the receipt of Common Stock, as the case may be.
Such election must be made on or before the date the amount of tax to be
withheld is determined. Once made, the election shall be irrevocable. The fair
market value of the shares to be withheld or delivered will be the Fair Market
Value as of the date the amount of tax to be withheld is determined. In the
event a Participant elects to deliver or have the Company withhold shares of
Common Stock pursuant to this Section 12(a), such delivery or withholding must
be made subject to the conditions and pursuant to the procedures set forth in
Section 6(b) with respect to the delivery or withholding of Common Stock in
payment of the exercise price of options.
     (b)     Company Requirement. The Company may require, as a condition to any
grant or exercise under the Plan or to the delivery of certificates for Shares
issued hereunder, that the grantee make provision for the payment to the
Company, either pursuant to Section 12(a) or this Section 12(b), of federal,
state or local taxes of any kind required by

13



--------------------------------------------------------------------------------



 



law to be withheld with respect to any grant or delivery of Shares. The Company,
to the extent permitted or required by law, shall have the right to deduct from
any payment of any kind (including salary or bonus) otherwise due to a grantee,
an amount equal to any federal, state or local taxes of any kind required by law
to be withheld with respect to any grant or delivery of Shares under the Plan.

13.   Grant Agreement; Vesting

     Each employee to whom an Award is made under the Plan shall enter into a
Grant Agreement with the Company that shall contain such provisions, including
without limitation vesting requirements, consistent with the provisions of the
Plan, as may be approved by the Committee. Unless the Committee determines
otherwise and except as otherwise provided in Sections 6, 7, 8, 9 and 10 in
connection with a Change of Control or certain occurrences of termination, no
Award under this Plan may be exercised, and no restrictions relating thereto may
lapse, within six months of the date such Award is made.

14.   Transferability

     Unless otherwise provided in any Grant Agreement, no Award granted under
the Plan shall be transferable by a Participant other than by will or the laws
of descent and distribution or to a Participant’s Family Member by gift or a
qualified domestic relations order as defined by the Code. Unless otherwise
provided in any Grant Agreement, an option, SAR or performance award may be
exercised only by the optionee or grantee thereof; by his or her Family Member
if such person has acquired the option, SAR or performance award by gift or
qualified domestic relations order; by the executor or administrator of the
estate of any of the foregoing or any person to whom the Option is transferred
by will or the laws of descent and distribution; or by the guardian or legal
representative of any of the foregoing; provided that, Incentive Stock Options
may be exercised by any Family Member, guardian or legal representative only if
permitted by the Code and any regulations thereunder. All provisions of this
Plan shall in any event continue to apply to any Award granted under the Plan
and transferred as permitted by this Section 14, and any transferee of any such
Award shall be bound by all provisions of this Plan as and to the same extent as
the applicable original grantee.

15.   Listing, Registration and Qualification

     If the Committee determines that the listing, registration or qualification
upon any securities exchange or under any law of Shares subject to any Award is
necessary or desirable as a condition of, or in connection with, the granting of
same or the issue or purchase of Shares thereunder, no such option or SAR may be
exercised in whole or in part, no such performance award, restricted stock unit
or deferred stock unit may be paid out, and no Shares may be issued, unless such
listing, registration or qualification is effected free of any conditions not
acceptable to the Committee.

16.   Transfer of Employee

     The transfer of an employee from the Company to a Subsidiary, from a
Subsidiary to the Company, or from one Subsidiary to another Subsidiary shall
not be considered a termination of employment; nor shall it be considered a
termination of employment if an employee is placed on military or sick leave or
such other leave of absence which is considered by the Committee as continuing
intact the employment relationship.

17.   Adjustments

     In the event of a reorganization, recapitalization, stock split, reverse
stock split, stock dividend, combination of shares, merger, consolidation,
distribution of assets, or any other change in the corporate structure or shares
of the Company, the Committee shall make such equitable adjustments as it deems
appropriate in the number and kind of Shares or other property available for
issuance under the Plan (including, without limitation, the total number of
Shares available for issuance under the Plan pursuant to Section 4), in the
number and kind of Awards or other property covered by Awards previously made
under the Plan, and in the exercise price of outstanding options and SARs. Any
such adjustment shall be final, conclusive and binding for all purposes of the
Plan. In the event of any merger, consolidation or other reorganization in which
the Company is not the surviving or continuing corporation or in which a Change
in Control is to occur, all of the Company’s obligations regarding any Awards
that were granted hereunder and that are outstanding on the date of such event
shall, on such terms as may be approved by the Committee prior to such event, be
assumed by the surviving or continuing corporation or canceled in exchange for
property (including cash).

14



--------------------------------------------------------------------------------



 



     Without limitation of the foregoing, in connection with any transaction of
the type specified by clause (iii) of the definition of a Change in Control in
Section 2(c), the Committee may (i) cancel any or all outstanding options under
the Plan in consideration for payment to the holders thereof of an amount equal
to the portion of the consideration, if any, that would have been payable to
such holders pursuant to such transaction if their options had been fully
exercised immediately prior to such transaction, less the aggregate exercise
price that would have been payable therefor, or (ii) if the amount that would
have been payable to the option holders pursuant to such transaction if their
options had been fully exercised immediately prior thereto would be equal to or
less than the aggregate exercise price that would have been payable therefor,
cancel any or all such options for no consideration or payment of any kind.
Payment of any amount payable pursuant to the preceding sentence may be made in
cash or, in the event that the consideration to be received in such transaction
includes securities or other property, in cash and/or securities or other
property in the Committee’s discretion.

18.   Amendment and Termination of the Plan

     The Board or the Committee, without approval of the stockholders, may amend
or terminate the Plan at any time, except that no amendment shall become
effective without prior approval of the stockholders of the Company if
(i) stockholder approval would be required by applicable law or regulations,
including if required by any listing requirement of the principal stock exchange
or national market on which the Common Stock is then listed, (ii) such amendment
would remove from the Plan a provision which, without giving effect to such
amendment, is subject to shareholder approval, or (iii) such amendment would
directly or indirectly increase the Share limits set forth in Section 4 of the
Plan.

19.   Amendment or Substitution of Awards under the Plan

     The terms of any outstanding Award under the Plan may be amended from time
to time by the Committee in any manner that it deems appropriate (including, but
not limited to, acceleration of the date of exercise of any Award and/or
payments thereunder or of the date of lapse of restrictions on Shares); provided
that, except as otherwise provided in Section 17, no such amendment shall
adversely affect in a material manner any right of a Participant under the Award
without his or her written consent, and provided further that, the Committee
shall not reduce the exercise price of any options or SARs awarded under the
Plan without approval of the stockholders of the Company. The Committee may, in
its discretion, permit holders of Awards under the Plan to surrender outstanding
Awards in order to exercise or realize rights under other awards, or in exchange
for the grant of new awards, or require holders of Awards to surrender
outstanding Awards as a condition precedent to the grant of new awards under the
Plan.

20.   Commencement Date; Termination Date

     The date of commencement of the Plan shall be the Commencement Date.
     Unless previously terminated upon the adoption of a resolution of the Board
terminating the Plan, the Plan shall terminate at the close of business ten
years after the Commencement Date. No termination of the Plan shall materially
and adversely affect any of the rights or obligations of any person, without his
or her written consent, under any Award or other incentives theretofore granted
under the Plan.

21.   Severability

     Whenever possible, each provision of the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Plan.

22.   Governing Law

     The Plan shall be governed by the corporate laws of the State of Delaware,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.

15